Case 18-50251-acs        Doc 52     Filed 10/30/20      Entered 10/30/20 15:14:07         Page 1 of 2




 201908965
 rec
                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                           AT PADUCAH

 IN RE:                                                     Case No. 18-50251

 RONALD ROUNDTREE                                           Chapter 13

 Debtor


                                                            AGREED MOTION REINSTATING
                                                            AUTOMATIC STAY AND VACATING
                                                            ORDER GRANTING MOTION FOR
                                                            RELIEF


        This matter came to be considered on the Motion for Relief from the Automatic Stay and Co-

Debtor Stay (the "Motions") filed on July 8, 2020 Docket No. 33 by Capital One.

        Counsel for the creditor and Debtor had worked to resolve the pending motion with an Agreed

Order requesting an extension of time to file that agreement which was granted on September 11,

2020. Unfortunately, the Debtor was unable to approve the filing of the Agreed Order prior to relief

being granted on September 25, 2020, Docket 46.

        The parties have since agreed to reinstate the automatic stay and request the Court vacate that

Order granting relief as the Agreed Order has since been filed.

IT IS THEREFORE, ORDERED:

        The Order Granting Motion for Relief (Docket 46) is VACATED and the automatic stay is

reinstated;

        SO ORDERED




                                                           Dated: October 30, 2020
Case 18-50251-acs     Doc 52    Filed 10/30/20   Entered 10/30/20 15:14:07      Page 2 of 2




                                                 wkybk@lsrlaw.com




SUBMITTED BY:                                    APPROVED BY:
                                                 /s/ Samuel Wright
 /s/ Evan Moscov
___________________________                      ___________________________
Evan Lincoln Moscov                              Samuel J. Wright, Counsel for Debtor(s)
325 Washington St., Suite 303                    4975 Alben Barkley Drive, Suite 1
Waukegan, IL 60085                               Paducah, KY 42001
Evan.moscov@moscovlaw.com                        sam@farmerwright.com
Attorney for Creditor                            Attorney for Debtor(s)

COPIES TO:
Evan Lincoln Moscov
Washington St., Suite 303
Waukegan, IL 60085
Evan.moscov@moscovlaw.com
Attorney for Creditor

William W. Lawrence - Trustee
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202
ECF@louchapter13.com
VIA ELECTRONIC SERVICE

Office of the U.S. Trustee
Charles R. Merrill
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov
VIA ELECTRONIC SERVICE

Samuel J. Wright – Attorney for Debtors
4975 Alben Barkley Drive, Suite 1
Paducah, KY 42001
sam@farmerwright.com
